OPINION
This is a suit for $400.00 damages for the value of one mulé damaged in shipment from New Orleans, La., to'Alexandria, La., and for $50.00 penalty for failure to settle claim within thirty days.
There is a large transcript in the case and many interesting questions have been presented for decision, and they have been ably argued, but we find it unnecessary to review most of them for the reason that the entire case may well be disposed of on the “Live Stock Bill of Lading,” introduced in evidence by the defendant, over plaintiff’s objections. Plaintiff at the time this evidence was offered made several objections to its being allowed, but he has only urged one in his brief', -to-wit:‘ That the “Live Stock Bill of Lading” had not been identified, that is, that the party signing the bill of lading had not been shown to have ha(l authority to sign same. The bill of lading was signed by M. Glaser, H. M. Sheppe. The objection that there is no evidence showing that Mr. Glaser had *435the authority to bind the plaintiffs is disposed of by Mr. Luckett, one of the plaintiffs, who testified (Trs. p. 16), “I will tell you how we ship." Anyone who happens to be around the office then was authorized to sign the contract.
“Q. So that Glaser, he was the shipper?
“A. I don’t know whether he signed that or not, couldn’t say.
“Q. But you have just 'stated what the custom is — he had authority to sign it?
“A. Yes, sir.”
Under this evidence of defendant, we think the bill of lading was admissible in evidence and especially so since it is the basis of plaintiff’s suit, and without it there existed no contractional relations between plaintiff and defendant.-
Under the bill of lading the plaintiff is entitled to collect for any damage suffered by the mule in shipment from New Orleans, La., to Alexandria, La., for the reason the T. & P. R. R. Co., under the very terms of its bill of lading contracted with the plaintiffs to ship a car of mules and horses for the plaintiff from New Orleans, La., to Alexandria, La., and there is no contractional relation between plaintiff and any one other than the T. & P. R. R. Co.
The shipment originated in New Orleans, La., and was to be shipped to Alexandria, La., by the T. & P. R. R. Co., and under this condition there cannot arise a question as to the liability of connecting carrier. Plaintiff entered into a contract with the T. & P. R. R. Co. in New Orleans by which the T. & P. R. R. Co. bound itself to receive a shipment for plaintiff in New Orleans and ship same to plaintiff in Alexandria, La. We hold, therefore, that the defendant is liable to the plaintiff in damages.
As to the amount of damages, we think there is abundant evidence to establish that plaintiff sustained damages, at the very-least, to the amount of $150.00. The invoice price of the mule was $275.00. Dr. S. B. Staples, a veterinary surgeon, testified (T. p. 31) that the mule died from the bruises received. The contract under which the shipment was made limited defendant’s liability to $150.00, for which amount there was judgment for plaintiff in the lower court.
For the above reasons the judgment appealed from is affirmed at defendant’s cost.